DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The analysis presented below is specific to claim 2. However, the Applicants should please note that the analysis for the other independent claims is similar to that of claim 1 and therefore the claims are rejected for the same reasons. Claim 2 recites: “an errant watermark identifier to identify a first one of a first set of detected watermarks obtained from first media monitored at a first site as an isolated watermark when the first one of the set of detected watermarks has a source identifying portion different than respective source identifying portions of other ones of the first set of detected watermarks; and 
an audio engineering problem identifier to detect a problem with the first media associated with the first set of detected watermarks in response to a first number of isolated watermarks identified in the first set of detected watermarks satisfying a first threshold, at least one of the errant watermark identifier or the audio engineering problem identifier implemented by a logic The steps of the claim, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an apparatus”, “an errant watermark identifier”, “an audio engineering problem identifier”, and “logic circuit”, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the apparatus, identifier, and logic circuit language, the identifying and detecting steps in the context of this claim all encompass a user making mental notes of information and mentally computing and comparing information, as the mere recitation of a generic computer does not take the claim limitation out of the mental processes grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea, and this judicial exception is not integrated into a practical application. 
Furthermore, neither the claim nor the dependent claims include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the independent claims recite the additional elements that are recited at a high-level of generality (i.e., as a generic computer performing generic computer functions of receiving and determining information, i.e., retrieving and identifying information) such that they amount to no more than mere instructions for simple data-gathering and applying the exception using generic computer components, adding insignificant extra solution activity. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and the claims do not include additional elements are sufficient to amount to significantly more than the judicial exception.  Therefore, the claims are not patent-eligible.

CLAIM INTERPRETATION


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Because the claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites the limitation of an “audio engineering problem identifier to”. Although the claim does not use the term “means for” or “step for”, the claim limitation begins with a term followed by functional language, the term is not modified by sufficient structure or material for performing the claimed functions, and the specification does not provide a description of the unit sufficient to inform one of ordinary skill in the art the meaning of the terms. Furthermore, the term is not an art-recognized structure to perform the claimed functions. Accordingly, the limitation invokes 35 USC § 112, ¶ 6 (See Ex parte Rodriguez, 92 USPQ2d 1395, 1404-1406 (Bd. Pat. App. & Int. 2009)). The written description fails to sufficiently disclose the corresponding structure, material, or acts for the claimed function of the identifiers. Because the components are required to perform  specific functions, they are special purpose computers, and the corresponding structure must be more than a mere reference to a general purpose computer, microprocessor, specialized computer, or an unidentified component of a computer system, software, logic, code or black box element, etc. For the specific functions, the corresponding structure must include an algorithm that transforms the general purpose computer, and the algorithm must explain how the computer or components perform the claimed functions. There is no showing of how the components perform the claimed functions. Therefore, the claims is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5, 9-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Petrovic et al. (US20130117571, hereinafter Petrovic) in view of Teranchi et al. (US20080002854, hereinafter Teranchi).

Regarding claims 2, 9, and 16, Petrovic discloses an apparatus to detect problems with media, the apparatus including:
an errant watermark identifier to identify isolated watermarks in a first set of detected watermarks obtained from first media monitored at a first site as an isolated watermark when the first one of the set of detected watermarks has a source identifying portion different than respective source identifying portions of other ones of the first set of detected watermarks (i.e., the stego keys of the watermarks indicate a particular embedding source device, and therefore a change in the stego keys therefore teaches having a source identifying portion that is different 
an audio engineering problem identifier to determine a first number of isolated watermarks identified in the first set of detected watermarks satisfying a first threshold, at least one of the errant watermark identifier or the audio engineering problem identifier implemented by a logic circuit (see Petrovic, at least at [0035], [0070], [0074], [0079]-[0081], [0084]-[0089],[0094],[0168], Figs. 1-2, and related text). 
Petrovic does not specifically disclose determining that a problem has been detected with the first media associated with a first set of detected watermarks.
In an analogous art relating to a system for detecting problems in signals, Teranchi discloses identifying watermarks when a watermark has a source identifying portion different than respective source identifying portions of other ones of detected watermarks (i.e., the stego keys of the watermarks indicate a particular embedding source device, and therefore a change in the stego keys therefore teaches having a source identifying portion that is different than others, see Teranchi, at least at [0126], [0131], and related text); and
determining that a problem has been detected with the first media associated with a first set of detected watermarks (see Teranchi, at least at [0091]-[0092], [0103], [0113], [0126], [0131] and Fig 25 and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Petrovic to include the limitations as taught by Teranchi for the advantage of providing an efficient and more robust system for detecting signal characteristics and issues.

Regarding claims 4 and 11, Petrovic in view of Teranchi discloses further including a media receiver to receive the first media from a media source (see Petrovic, at least at [0070], [0074], [0079]-[0081], [0084]-[0089] and [0094], and Figs. 1-2 and related text). 
Regarding claims 5, 12, and 18 Petrovic in view of Teranchi discloses a network communicator to transmit an indication of the problem detected with the first media to an audience measurement entity (see Petrovic, at least at [0070], [0074], [0079]-[0081], [0084]-[0089] and [0094], and Figs. 1-2 and related text). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose email address is Chenea.Smith@uspto.gov and whose telephone number is (571)272-9524.  The examiner can normally be reached on M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENEA DAVIS/Primary Examiner, Art Unit 2421